UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-21419) Hennessy SPARX Funds Trust (Exact name of registrant as specified in charter) 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Address of principal executive offices) (Zip code) Neil J. Hennessy Hennessy Advisors, Inc. 7250 Redwood Blvd., Suite 200 Novato, CA 94945 (Name and address of agent for service) 800-966-4354 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:April 30, 2010 Item 1. Reports to Stockholders. HENNESSY FUNDS SEMI-ANNUAL REPORT APRIL 30, 2010 Hennessy Select Large Value Fund Hennessy Select SPARX Japan Fund Hennessy Select SPARX Japan Smaller Companies Fund Contents Letter to shareholders 1 Fund performance review and outlook 4 Summaries of investments Hennessy Select Large Value Fund 8 Hennessy Select SPARX Japan Fund 14 Hennessy Select SPARX Japan Smaller Companies Fund 18 Financial statements Statements of assets and liabilities 24 Statements of operations 26 Statements of changes in net assets 28 Financial highlights Hennessy Select Large Value Fund 34 Hennessy Select SPARX Japan Fund 38 Hennessy Select SPARX Japan Smaller Companies Fund 42 Notes to the financial statements 44 Expense example 53 Additional information 55 Board approval of continuation of investment advisory agreement 56 WWW.HENNESSYFUNDS.COM LETTER TO SHAREHOLDERS June, 2010 Dear Hennessy Funds Shareholder: In the past six months, the investing landscape continued to be wrought with fear, panic and unending volatility. Every one of us, professional and individual investors alike, feel like we have been in a heavyweight fight; battered and bruised, but we are still standing. As I really focus on the fundamentals, and don’t get caught up in the headlines, I believe that we will see moderate, sustainable growth. But, just as the recovery felt like it was finally gathering steam, the market plunge last month has sent investors fleeing for cover once again. Watching the markets is beginning to feel like watching a “vertical tennis match” – lobs going up and lobs coming down, up and down. We all know firsthand that investor confidence is still shaken. Despite very strong returns for the markets since the lows in March, 2009, people don’t believe the recovery is real and are still on the sidelines in money market funds, or perhaps even worse in my view, they are pouring their money into bonds and fixed income products.I can completely understand investors’ fears, but I was shocked to find out that many people I have spoken to believe the returns of the major indices last year were actually negative (the Dow Jones Industrial Average returned +23% for the calendar year 2009; the S&P Index +26%). That shows me just how much emotion can cloud reality. With long-term history as my guide, I continue to believe that we should see annualized returns in the equity markets in the 8-10% range over the long run.In my opinion, interest rates will increase to more historically normal levels, and that may cause trouble for bond investments. I also foresee that companies may move toward increasing or initiating dividends.During the recent downturn, many companies took the opportunity to lay off excess employees, take write offs and close unprofitable business lines.These firms have emerged “lean and mean,” and any increase in sales will likely fall directly to their bottom lines. This lower growth environment provides a great opportunity for companies to increase dividends in order to try and drive their underlying stock prices higher.Companies with strong retained earnings and cash positions should have no problem covering these dividends in the future. The S&P 500 companies alone have approximately $600 billion in cash on their balance sheets currently. HENNESSY FUNDS1-800-966-4354 1 I don’t mean to come off as cavalier or uncaring, but the market will do what the market will do.We can’t control it.What we can control are our emotions and reactions to the volatility and headlines.We can control our own individual investment goals and decisions, and we can maintain a disciplined approach to investing.I know it is hard to tune out all the noise about recession, double dips and sovereign debt, but if you can stick with buying and holding high quality investments, and you rebalance regularly, I truly believe that over the long run you should do just fine. Some pundits would say that the markets are fundamentally different today and that we are in for dramatically different types of market cycles in the future. Not to say we won’t continue to see big swings, but my 30+ years in the business has shown me that the more things change, the more they stay the same.We have been through hard times in our economy before, and we will survive these hard times as well.Over time, I hope we will all be able to view this period in its proper historical context. Thank you for your continued support and investment in the Hennessy Funds. You can be confident that we will maintain our strict adherence to our time tested investment strategies. We appreciate your business and want you to know that in every decision we make, we put our shareholders first. Best regards, Neil J. Hennessy Portfolio Manager & Chief Investment Officer Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. The S&P 500 Index and Dow Jones Industrial Average are unmanaged indices commonly used to measure the performance of U.S. stocks.One cannot invest directly in an index. Opinions expressed are those of Neil Hennessy and are subject to change, are not guaranteed and should not be considered investment advice. WWW.HENNESSYFUNDS.COM 2 LETTER TO SHAREHOLDERS (This Page Intentionally Left Blank.) HENNESSY FUNDS 1-800-966-4354 3 Fund Performance Review and Outlook RBC GLOBAL ASSET MANAGEMENT (U.S.), SUB-ADVISOR Hennessy Select Large Value Fund For the six month period ended April 30, 2010, the Hennessy Select Large Value Fund returned 13.97%, underperforming its benchmark index, the Russell 1000 Value Index, which returned 17.77%.The Fund employs a sector neutral approach, so the Fund’s relative performance is the result of stock selection, not sector selection. Versus the Index, the Fund performed best in the Telecommunications and Utilities sectors, but saw the widest underperformance in the Financial and Industrial sectors. Within the Financial sector, the portfolio was fully invested in commercial banks, holding an average of 5.5% of the portfolio in that industry, and recorded excellent returns, with that sector of the portfolio gaining 21.7%. However, that industry did even better within the Russell 1000 Value Index, returning 31.1%. The Fund has been positioned in the higher quality banks in the industry, such as US Bancorp, which gained 15.7% during the period. However, the lower quality banks have had much better returns as investors flocked to companies showing the most potential improvement rather than those with the highest quality earnings and balance sheets. Similarly, while slightly underweight the industry, the Fund had good returns in the Real Estate Investment Trust (REIT) part of the Financial sector, gaining 29.2%.However, with lower quality REITS leading the way, the sector overall gained 34.4%. Fund management believes that while the economic recovery will be solid and continuing, there has been excess enthusiasm for the lower quality companies in the Financial sector, and we are continuing to emphasize higher quality holdings. The Fund’s experience in the Industrial sector was similar to the Financial sector. The portfolio showed good returns, gaining 25.5%, but the overall Industrial sector did even better, returning 32.0%. The entire shortfall versus the benchmark was in the machinery industry. Companies highly leveraged to the economic cycle, and especially to traditionally early cycle activities, did especially well as that sub-sector returned 28.9%. The Fund’s holding of Illinois Toolworks did well, gaining 12.6%, but not well enough to keep up. Fund management believes that the current prices of the highly cyclical machinery companies requires an earnings level in 2011 which they may well not attain, and continues to own companies which should not require as much earnings improvement for the stock prices to advance. The Fund correctly anticipated that electric utilities would do poorly in the current environment, and owned gas utilities and multi-utilities instead. This proved highly beneficial, as the gas utility industry in the benchmark index gained 19.7% versus 7.2% for electric utilities. Stock selection within the gas utility industry also helped, as the portfolio gained 25.6% versus the aforementioned 19.7%. WWW.HENNESSYFUNDS.COM 4 FUND PERFORMANCE REVIEW AND OUTLOOK The Telecommunications sector is dominated by two companies, AT&T and Verizon. The Fund performed in line with the market regarding those two losing a little ground in Verizon and gaining it back in AT&T. The sector performance of the portfolio was greatly helped by a position in Qwest Communication, which gained 51.5% during the period. During the period the Fund’s performance was hampered, versus the benchmark, by being invested in higher quality and less cyclical companies. However, we believe that higher quality stocks should begin to perform more strongly and that the portfolio is very well positioned going forward. SPARX ASSET MANAGEMENT CO., LTD., SUB-ADVISOR During the six month period from November, 2009 through April, 2010, the Japanese equity market remained somewhat volatile. In the month of November, Japan’s stock indices fell as the US Dollar (USD) weakened against the Japanese Yen (JPY) to the lowest level in more than 14 years ($1 84 JPY). However, the equity market soon resumed its upward momentum from December forward after the nation’s central bank announced that it would “make utmost efforts to pull the economy out of deflation” underscoring hopes for an economic recovery in 2010. News of Greece’s bloated deficit, a weakening of the Euro against the JPY and concerns over the impact of Toyota’s vehicle recalls sent Japanese shares lower in February. Come March, reports that the Bank of Japan was considering further monetary easing caused the currency to fall to the 90 level against the USD and consequently triggered a rally in the Japanese equity market that sent the Nikkei 225 above the 11,000 mark. In April, the market remained almost flat as investors awaited Japan Inc.’s earnings guidance for the fiscal year ending in March, 2011. In our view, investors grow more and more relieved as many Japanese firms announce increased forecast revisions for the current fiscal year ending in March, 2011. Also, concerns about further drastic currency fluctuations have abated since the JPY continued to weaken against the USD. Our research indicates that now is the time to invest in Japan as we continue to see great investment opportunities based on our view that there are many firms that are still undervalued despite a recovery in corporate earnings. Given that, we believe that investors will hunt for these undervalued individual names that have stronger balance sheets, competitive manufacturing edge combined with high quality craftsmanship or energy-efficient technologies. Hennessy Select SPARX Japan Fund For the six-month period ended April 30, 2010, the Hennessy Select SPARX Japan Fund returned 6.99% while the TOPIX and MSCI Japan Indices gained 6.52% and 7.81% respectively. The largest contributors to the Fund’s performance among the TOPIX 33 sub-industries included shares of wholesalers, auto-related companies and electronic appliance makers. Conversely, drug makers, nonferrous metal producers and real estate firms were among the worst performers. Among individual companies, the chief positive contributors to the Fund’s performance during the period came from Japan’s leading maker of trucks, Isuzu Motors Ltd., and the nation’s leading supplier of factory automation sensors, HENNESSY FUNDS1-800-966-4354 5 Keyence Corporation. Shares of Isuzu advanced +53% on optimism that its truck sales may increase in Thailand and the rest of Asia. Keyence shares rose +23% on the back of several positive brokerage reports on its rival company Omron Corporation, another leading factory automation sensor manufacturer, in which analysts highlighted Omron’s robust revenue trend in mainland China and its potential for long-term growth and market expansion in the region. Taiyo Nippon Sanso Corp., the nation’s No. 1 producer of industrial gases, and drug maker, Rohto Pharmaceutical Co., Ltd., were among the leading detractors to the Fund’s performance for the period. The share price of Taiyo Nippon slid -17% on profit taking following a sharp increase in the second-half of 2009. Rohto’s stock price slumped -11% as investors shifted their investments from the so-called “defensive” names into cyclical stocks amid a global recovery. Hennessy Select SPARX Japan Smaller Companies Fund For the six-month period ended April 30, 2010, the Hennessy Select SPARX Japan Smaller Companies Fund had a total return of 7.14%, outperforming its benchmark index, the MSCI Small Cap Japan Index, which returned 5.86%. The biggest contributors to the Fund’s performance among the TOPIX 33 sub-industries included shares of electronic appliance makers, retailers and wholesalers. Conversely, textiles & apparels makers, construction firms, banks and real estate firms were among the worst performers. Among individual companies, the chief positive contributors to the Fund’s performance during the period were Press Kogyo Co., Ltd. a leading manufacturer of press parts for automobiles, and Fujitsu General Ltd., a leading producer of air conditioners. Shares of Press Kogyo advanced +48% on growing expectations that domestic demand for trucks has bottomed. Fujitsu General gained +57% after the company, for a second time this year, boosted its earnings forecast for its fiscal year ended March, 2010, citing a recovery in overseas demand for air conditioners and aggressive cost-cutting measures. The company had previously raised its earnings guidance in October, 2009. Asunaro Aoki Construction Co., Ltd., a medium-scale general contractor, and T-Gaia Corporation, a leading mobile phone retailer, were among the leading detractors to the Fund’s performance for the period. The share price of Asunaro Aoki plunged -27% after surging from the beginning of this year. T-Gaia shares retreated -11% on profit-taking, following a sharp increase in December. WWW.HENNESSYFUNDS.COM 6 FUND PERFORMANCE REVIEW AND OUTLOOK Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Small and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Investments in foreign securities involve greater volatility and political, economic and currency risk and differences in accounting methods. References to specific securities should not be considered a recommendation to buy or sell any security. Fund holdings are subject to change. Please refer to the Schedule of Investments within this semi-annual report for additional portfolio information, including percentages of holdings. The Dow Jones Industrial Average is an unmanaged index commonly used to measure the performance of U.S. stocks. The Russell Value index measures the performance of large cap, value-oriented stocks. The MSCI Japan Index is a market capitalization-weighted index of Japanese equities. The MSCI Japan Small Cap Index represents the universe of small capitalization companies in the Japanese equity markets. The Tokyo Stock Price Index (TOPIX) is a market capitalization-weighted index of all companies listed on the First Section of the Tokyo Stock Exchange. The TOPIX and MSCI Japan indices are presented in U.S. Dollar terms and take into account reinvestment of dividends. The Nikkei 225 is a stock market index for the Tokyo Stock Exchange. One cannot invest directly in an index. Current and future holdings are subject to risk. HENNESSY FUNDS1-800-966-4354 7 Summaries of Investments The following summaries of investments are designed to help investors better understand the Funds’ principal holdings.The summaries are as of April 30, 2010 (Unaudited). HENNESSY SELECT LARGE VALUE FUND (% of Net Assets) TOP TEN EQUITY HOLDINGS % of net assets Exxon Mobil Corp. 4.79% Chevron Corp. 4.25% General Electric Co. 3.61% JPMorgan Chase & Co. 3.61% Bank of America Corp. 3.21% Wells Fargo & Co. 2.39% Schlumberger Ltd. 2.36% Apache Corp. 2.31% Comcast Corp. 2.10% US Bancorp 2.10% WWW.HENNESSYFUNDS.COM 8 SUMMARY OF INVESTMENTS — HENNESSY SELECT LARGE VALUE FUND COMMON STOCKS – 98.83% Number % of of Shares Value Net Assets Consumer Discretionary – 12.11% CBS Corp. $ % Comcast Corp. % The Walt Disney Co. % Dean Foods Co. (a) % Ford Motor Co. (a) % The Gap, Inc. % Home Depot, Inc. % Macy’s, Inc. % Mattel, Inc. % Pulte Homes, Inc. (a) % Starwood Hotels & Resorts Worldwide, Inc. % % Consumer Staples – 4.79% Conagra Foods, Inc. % CVS Caremark Corp. % Dr. Pepper Snapple Group, Inc. % Kellogg Co. % % Energy – 17.61% Anadarko Petroleum Corp. % Apache Corp. % Chevron Corp. % ConocoPhillips % Devon Energy Corp. % Exxon Mobil Corp. % Schlumberger Ltd. (b) % Valero Energy Corp. % % Financials – 25.00% American Express Co. % Bank of America Corp. % Bank Of New York Mellon Corp. % Citigroup, Inc. (a) % The accompanying notes are an integral part of these financial statements. HENNESSY FUNDS1-800-966-4354 9 COMMON STOCKS Number % of of Shares Value Net Assets Financials (Continued) CME Group, Inc. $ % Digital Realty Trust, Inc. % The Goldman Sachs Group, Inc. % JPMorgan Chase & Co. % Lincoln National Corp. % MetLife, Inc. % Morgan Stanley % PNC Financial Services Group, Inc. % Simon Property Group, Inc. % Travelers Companies, Inc. % US Bancorp (d) % Wells Fargo & Co. % % Health Care – 8.25% Abbott Laboratories % Community Health Systems Inc. (a) % Forest Laboratories, Inc. (a) % Merck & Co., Inc. % Pfizer, Inc. % UnitedHealth Group, Inc. % % Industrials – 11.52% Boeing Co. % Cummins, Inc. % Deere & Co. % Foster Wheeler AG (a)(b) % General Dynamics Corp. % General Electric Co. % Illinois Tool Works, Inc. % Precision Castparts Corp. % Union Pacific Corp. % % The accompanying notes are an integral part of these financial statements. WWW.HENNESSYFUNDS.COM 10 SUMMARY OF INVESTMENTS — HENNESSY SELECT LARGE VALUE FUND COMMON STOCKS Number % of of Shares Value Net Assets Information Technology – 4.94% Hewlett-Packard Co. $ % Intel Corp. % Microsoft Corp. % % Materials – 5.16% Eastman Chemical Co. % Freeport-McMoRan Copper & Gold, Inc. % International Paper Co. % Pactiv Corp. (a) % United States Steel Corp. % % Telecommunication Services – 3.25% Qwest Communications International Inc. % Verizon Communications, Inc. % % Utilities – 6.20% American Electric Power, Inc. % Dominion Resources, Inc. % Exelon Corp. % MDU Resources Group, Inc. % PG&E Corp. % % Total Common Stocks (Cost $117,830,759) % The accompanying notes are an integral part of these financial statements. HENNESSY FUNDS 1-800-966-4354 11 SHORT-TERM INVESTMENTS – 1.19% Number % of of Shares Value Net Assets Money Market Funds – 1.19% Fidelity Government Portfolio, 0.04% (c) $ % Total Short-Term Investments (Cost $1,693,344) % Total Investments – 100.02% (Cost $119,524,103) % Liabilities in Excess of Other Assets – (0.02)% ) )% TOTAL NET ASSETS – 100.00% $ % Percentages are stated as a percent of net assets. (a) Non-income producing (b) Foreign issued security (c) The rate listed is the Fund’s 7-day yield as of April 30, 2010. (d) Investment in affiliated security.Quasar Distributors, LLC, which serves as the funds’ distributor, is a subsidiary of US Bancorp.Details of transactions with this affiliated company for the six months ended April 30, 2010 were as follows: Beginning Purchase Sales Ending Dividend Market Issuer Cost Cost Cost Cost Income Shares Value US Bancorp $0 Summary of Fair Value Exposure at April 30, 2010 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. The Fund has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Level 1 – Quoted unadjusted prices for identical instruments in active markets to which the Fund has access at the date of measurement. Level 2 – Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 – Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Fund’s own assumptions that market participants would use to price the asset or liability based on the best available information. The accompanying notes are an integral part of these financial statements. WWW.HENNESSYFUNDS.COM 12 SUMMARY OF INVESTMENTS — HENNESSY SELECT LARGE VALUE FUND The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s net assets as of April 30, 2010: Common Stock Level 1 Level 2 Level 3 Total Consumer Discretionary $ $
